Exhibit 4.6 This Agreement for the Sale and Purchase of Shares in the Capital of Fizzback Group (Holdings) Limited (the "Agreement") has been included to provide investors with information regarding its terms. It is not intended to provide any other factual information about the Registrant. The representations, warranties and covenants contained in the Agreement were made only for purposes of such agreement and as of the specific dates therein, were solely for the benefit of the parties to such agreement, and may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures exchanged between the parties in connection with the execution of the Agreement. The representations and warranties may have been made for the purposes of allocating contractual risk between the parties to the agreement instead of establishing those matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors. Investors are not third party beneficiaries under the Agreement and should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of the Registrant or any other party to the Agreement. Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Agreement, which subsequent information may or may not be fully reflected in the Registrant’s public disclosures AGREEMENT AND PLAN OF MERGER BY AND AMONG NICE SYSTEMS INC., MONEYBALL ACQUISITION CORP., MERCED SYSTEMS, INC. AND GREGORY P. SANDS, AS STOCKHOLDER REPRESENTATIVE DECEMBER 1, 2011 Table of Contents Page ARTICLE I The Merger 2 Section 1.1 The Merger 2 Section 1.2 Closing 2 Section 1.3 Effective Time 3 Section 1.4 Organizational Documents 3 Section 1.5 Directors and Officers of the Surviving Corporation 3 Section 1.6 Subsequent Actions 4 ARTICLE II Consideration 4 Section 2.1 Merger Consideration 4 Section 2.2 Adjustments to Merger Consideration 4 Section 2.3 Earnout Amount 5 Section 2.4 Escrow Fund 7 Section 2.5 Conversion of Securities 7 Section 2.6 Allocation Certificate 11 Section 2.7 Tax Withholding 11 Section 2.8 Transfer Taxes 12 Section 2.9 Dissenters’ Rights. 12 Section 2.10 Surrender of Certificates and Payment 12 ARTICLE III Representations and Warranties of the Company 15 Section 3.1 Organization and Standing 15 Section 3.2 Subsidiaries. 15 Section 3.3 Authority; No Conflicts 16 Section 3.4 Capitalization 18 Section 3.5 Financial Statements; Undisclosed Liabilities 18 Section 3.6 Absence of Certain Changes 19 Section 3.7 Compliance with Laws 19 Section 3.8 Permits 21 Section 3.9 Litigation 21 Section 3.10 Employee Benefit Plans 22 Section 3.11 Labor Matters 25 Section 3.12 Taxes 27 Section 3.13 Intellectual Property 30 Section 3.14 Material Contracts 34 Section 3.15 Consents and Approvals 37 Section 3.16 Environmental Matters 37 Section 3.17 Leased Real Property 38 Section 3.18 Interested Party Transactions 39 Section 3.19 Customers and Vendors 39 (i) Table of Contents (continued) Page Section 3.20 Bank Accounts, Powers of Attorney 40 Section 3.21 Insurance 40 Section 3.22 Title to Property 40 Section 3.23 Minute Books 40 Section 3.24 Internal Controls 41 Section 3.25 Broker’s or Finder’s Fees 41 Section 3.26 Accounts Receivable 41 Section 3.27 State Takeover Statutes 42 Section 3.28 Alternate Proposals 42 Section 3.29 U.S. Export and Import Controls 42 Section 3.30 Insolvency 43 Section 3.31 Warranties; Product Liability 43 Section 3.32 Full Disclosure 43 Section 3.33 No Other Representations 43 ARTICLE IV Representations and Warranties of Parent 43 Section 4.1 Organization and Standing 43 Section 4.2 Authority; No Conflicts 44 Section 4.3 Consents and Approvals 45 Section 4.4 Ownership and Operations of Merger Sub 45 Section 4.5 Financing 45 ARTICLE V Covenants 45 Section 5.1 Access to Information Concerning Properties and Records 45 Section 5.2 Confidentiality 46 Section 5.3 Conduct of the Business of the Company Pending the Closing Date 46 Section 5.4 Exclusive Dealing 50 Section 5.5 Commercially Reasonable Efforts; Antitrust Filings; Consents 52 Section 5.6 Notice to Stockholders 53 Section 5.7 Public Announcements 53 Section 5.8 Notification of Certain Matters 54 Section 5.9 Resignation of Officers and Directors 54 Section 5.10 Company 401(k) Plan 54 Section 5.11 FIRPTA Certificate 55 Section 5.12 Indemnification; Directors’ and Officers’ Insurance 55 Section 5.13 Takeover Statutes 56 Section 5.14 Parachute Payment Waiver; 280G Stockholder Approval. 57 Section 5.15 Company’s Auditors 57 Section 5.16 CFIUS 57 Section 5.17 Assignment of Intellectual Property 58 Section 5.18 IP Title Defect Correction Actions 58 Section 5.19 Employee Related Matters 58 Section 5.20 Qualification to Do Business 58 (ii) Table of Contents (continued) ARTICLE VI Conditions Precedent 59 Section 6.1 Conditions to the Obligations of Each Party 59 Section 6.2 Conditions to the Obligations of Parent and Merger Sub 59 Section 6.3 Conditions to the Obligations of the Company 62 Section 6.4 Frustration of Closing Conditions 63 ARTICLE VII Tax Matters 63 Section 7.1 Returns and Payment of Taxes 63 Section 7.2 Controversies; Other Procedures for Resolution of Company Sales Tax Liability 64 Section 7.3 Indemnification for Taxes 65 Section 7.4 Post-Closing Access and Cooperation 66 ARTICLE VIII Termination 66 Section 8.1 Termination 66 Section 8.2 Effect of Termination 67 ARTICLE IX Escrow; Survival; Indemnification 68 Section 9.1 Escrow Fund and Release Dates 68 Section 9.2 Survival of Representations and Warranties 68 Section 9.3 Indemnification of Parent Indemnitees 69 Section 9.4 Limitations on Indemnification 69 Section 9.5 Indemnification Procedure 70 Section 9.6 Stockholder Representative 71 Section 9.7 Actions of the Stockholder Representative 72 Section 9.8 Third-Party Claims 73 Section 9.9 No Right of Contribution 73 Section 9.10 Effect of Investigation; Reliance 74 Section 9.11 Treatment of Payments 74 ARTICLE X Miscellaneous 74 Section 10.1 Definitions 74 Section 10.2 Additional Defined Terms 85 Section 10.3 Construction 87 Section 10.4 Annexes, Exhibits and the Disclosure Schedules 88 Section 10.5 Knowledge 88 Section 10.6 Fees and Expenses 88 Section 10.7 Extension; Waiver 88 Section 10.8 Notices 88 Section 10.9 Entire Agreement 90 Section 10.10 Binding Effect; Benefit; Assignment 90 Section 10.11 Amendment and Modification 91 Section 10.12 Counterparts 91 Section 10.13 Applicable Law 91 Section 10.14 Severability 91 Section 10.15 Specific Enforcement; Limitation on Damages 92 Section 10.16 Waiver of Jury Trial 92 Section 10.17 Rules of Construction 92 Section 10.18 Headings 92 (iii) Annees Annex I-A Major Common Holders Annex I-B Major Preferred Holders Annex II Key Employees Exhibits Exhibit A-1 Form of Common Stockholder Consent Exhibit A-2 Form of Preferred Stockholder Consent Exhibit B Form of Noncompete Agreement Exhibit C-1 Form of Letter of Transmittal Exhibit C-2 Form of Option Cancellation Agreement Exhibit D Form of Parachute Payment Waiver Exhibit E Form of Company Closing Certificate Exhibit F-1 Form of Sales Tax Statement Exhibit F-2
